Van Dusen, J.
— And now, March 31, 1924, while a paper purporting to be exceptions to the adjudication was filed Oct. 5, 1923, it does not comply with the requirements of clause 7, Rule ill, in that it is filed on behalf of the accountant and there is no affidavit that it is not for delay, so it is doubtful whether any exceptions are properly before the court. However, counsel for the exceptant (see his letter dated March 28, 1924, hereto attached) has agreed that the exceptions be dismissed.
Accordingly, the exceptions are dismissed.